Citation Nr: 1802948	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  09-37 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an increased disability rating in excess of 30 percent for left knee post-traumatic arthritis, residuals of patellectomy.

2. Entitlement to an initial disability rating in excess of 30 percent for right knee post-traumatic arthritis.

3. Entitlement to an initial disability rating in excess of 10 percent for left knee instability.

4. Entitlement to an initial disability rating in excess of 10 percent for right knee instability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1964 to October 1966. 

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for right knee post-traumatic arthritis, and assigned an initial 10 percent disability rating effective March 14, 2008 (the day the service connection claim was received by VA), and denied an increased disability rating in excess of 10 percent for the service-connected left knee post-traumatic arthritis, residuals of patellectomy. 

In March 2016, the Board granted separate 10 percent disability ratings for right and left knee instability -implemented by a March 2016 rating decision - and remanded the issues of disability ratings in excess of 10 percent for right and left knee instability and post-traumatic arthritis for further development.

A September 2017 rating decision granted a 30 percent increased rating for bilateral knee arthritis disabilities based on limitation of extension for the duration of the appeals period.  The increased rating constitutes a partial grant of the benefits sought on appeal; therefore, the issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

This matter has been remanded by the Board in May 2017, March 2016, and August 2015.  All remand instructions are completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions). 

The Veteran is separately service connected for knee scars and the rating for scars is not on appeal.

There is no competent medical evidence that the Veteran is unable to work due to his knee disabilities, as explained below.  As such, entitlement to TDIU is not raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating. 


FINDINGS OF FACT

1.  The Veteran's bilateral knee disabilities manifest with pain on motion and extension limited to no greater than 20 degrees.

2.  The Veteran's bilateral knee disabilities are characterized by no worse than slight instability.


CONCLUSIONS OF LAW

1.  Throughout the appeals period, the criteria for a rating in excess of 30 percent for limitation of extension of the bilateral knees due to arthritis is not warranted.  
38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, DCs 5010, 5261.  

2.  Throughout the appeals period, the criteria for a rating in excess of 10 percent based on bilateral knee instability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, DC 5257.  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

September 2008 letters provided proper notice with regard to the increased rating claims.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The United States Court of Appeals for Veterans Claims (Court) has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2017).

In this case, several VA examinations were conducted during the appeals period.  These examinations also addressed functional limitations with regard to employability.  The Board finds the examination reports, when considered together, to be thorough and complete and sufficient upon which to base a decision with regard to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  These examinations, along with the remaining evidence of record, contain sufficient findings to rate the Veteran's service-connected disabilities under the appropriate diagnostic criteria.   

The Board notes that the June 2017 VA examination complies with Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016) (holding that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  


Knee Increased Rating

Legal Criteria

Under DC 5010, traumatic, degenerative arthritis of the knee is rated under the DC 5003 criteria for degenerative arthritis.  Under 5003, degenerative arthritis established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups, warrants a 10 percent evaluation; with the addition of occasional incapacitating exacerbations, a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a, DCs 5003, 5010.

Under DC 5257, other knee impairment of recurrent subluxation or lateral instability, is rated as: severe (30 percent), moderate (20 percent), and slight (10 percent).

Under DC 5258, cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint is 20 percent.  
  
Under DC 5259, cartilage, semilunar, removal of, symptomatic is 10 percent.

Under DC 5260, limitation of flexion of the knee is rated as: flexion limited to 15 degrees, (30 percent), flexion limited to 30 degrees, (20 percent), flexion limited to 45 degrees, (10 percent), flexion limited to 60 degrees, (0 percent). 

Under DC 5261, limitation of extension of the knee is rated as: extension limited to 45 degrees, (50 percent), extension limited to 30 degrees, (40 percent), extension limited to 20 degrees, (30 percent), extension limited to 15 degrees, (20 percent), extension limited to 10 degrees, (10 percent), extension limited to 5 degrees, (0 percent). 

By way of reference, normal range of motion for the knee is defined by VA as being from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2017).

Additional ratings are available for ankylosis (DC 5256), tibia and fibula impairment (DC 5262), and genu recurvatum, traumatic (5263).  There is no evidence that these rating are implicated regarding the Veteran's bilateral knee disabilities on appeal.  38 C.F.R. § 4.71a.

Under DeLuca v. Brown, 8 Vet. App. 202 (1995), VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the Diagnostic Codes.  "Functional loss" may occur as a result of weakness or pain on motion.  See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5260 and 5261.  

Facts

The Veteran appeared for a VA examination in June 2017.  The Veteran reported continuing right knee pain and stiffness with a baseline level of pain that is 6/10 and with flare ups of pain that impairs the function of the knee.  The right knee also periodically buckles or gives out.  In regard to flare-ups, there is knee pain and reduced ROM that impacts the ability of the Veteran to run, walk, climb stairs, lift, carry, or do weight bearing physical activities.  In regard to the right knee, there is flexion 20 to 100 degrees, and extension 100 to 20 degrees; both flexion and extension caused pain.  The reduced ROMs impact the ability of the Veteran to run, walk, climb stairs, lift, carry, or do weight bearing physical activities.  There was evidence of pain with weight-bearing.  In regard to the left knee, there is flexion 20 to 100 degrees, and extension 100 to 20 degrees; both flexion and extension caused pain.  The reduced ROMs impact the ability of the Veteran to run, walk, climb stairs, lift, carry, or do weight bearing physical activities.  There was evidence of pain with weight-bearing.  For both knees, there was no additional loss of function or range of motion after three repetitions.  The examiner was unable to say whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time, to include in terms of ROM, because the disturbance of function is intermittent and estimates of additional functional loss would be speculation.  As the exam was not conducted during a flare-up, the examiner stated that estimates of additional functional loss would therefore be speculation.  The left knee had some reduction in muscle strength.  There was no ankylosis in either knee.  For both knees, there was joint instability, medial instability, 1+ (0-5 millimeters).  For the right knee, meniscus tear condition was noted, with stiffness, weakness, loss of ROM, and frequent episodes of joint pain.  The Veteran reported occasional use of a brace and cane.  The examiner stated that the impact of the knee/lower leg condition on the Veteran's ability to work is such that he is not able to work in an occupation requiring prolonged walking, running, climbing stairs, walking up and down hills, or getting in and out of high vehicles.  The Veteran is able to work in a sedentary occupation such as office or administrative.  The examiner found no objective evidence of pain on non-weight bearing for either knee.

The Veteran appeared for a VA examination in September 2016.  The Veteran reported bilateral knee pain and buckling, and difficulty getting up and down from chairs.  The Veteran did not report flare-ups.  Right knee flexion was 0 to 105 degrees and extension was 105 to 0 degrees; both flexion and extension caused pain.  There was evidence of pain with weight-bearing.  There was mild tenderness to the medial joint line and objective evidence of crepitus.  Left knee flexion was 0 to 140 degrees and extension was 140 to 0 degrees; both flexion and extension caused pain.  There was evidence of pain with weight-bearing.  There was objective evidence of crepitus.  For both knees, there was no additional loss of function or range of motion after three repetitions.  The left knee had some reduction in muscle strength.  There was no ankylosis in either knee.  There was no joint instability found in either knee.  Residuals of meniscus tear condition were noted as constant pain and weakness.  The examiner noted that the Veteran would have difficulty with work that required stair climbing, squatting, kneeling or any prolonged weight-bearing without a break.

The Veteran appeared for a VA examination in May 2016.  The Veteran reported bilateral knee pain and buckling, difficulty getting up and down from chairs, difficulty with stairs and sloping ground, and difficulty sitting with knees bent.  The Veteran did not report flare-ups.  Right knee flexion was 0 to 115 degrees and extension was 115 to 0 degrees; flexion caused pain.  There was evidence of pain with weight-bearing.  Upon three repetitions, flexion was 0 to 105 degrees and extension was 105 to 0 degrees.  Some reduction in muscle strength was noted for the right knee.  There was no instability found.  Right side residuals of meniscus tear was noted with frequent episodes of joint pain.  It was noted that the Veteran would have difficulty doing work that required prolonged weight-bearing or stair climbing.

The Veteran appeared for a VA examination in November 2015.  The Veteran reported bilateral knee pain and did not report flare-ups.  Right knee flexion was normal; flexion and extension caused pain.  There was evidence of pain with weight-bearing.  The knee was tender overall.  There was objective evidence of crepitus.  Left knee flexion was normal; flexion and extension caused pain.  There was evidence of pain with weight-bearing.  The knee was tender overall.  There was objective evidence of crepitus.  For both knees, there was no additional functional loss or ROM after three repetitions.  With repeated use over time, pain, fatigue, lack of endurance, and incoordination constitute functional loss.  The left knee had some reduced strength.  Muscle atrophy was noted in both knees.  There was no ankylosis.  For the right and left knee, 1+ (0-5 millimeters) medial instability was found.  There was moderate impairment in terms of employability and the Veteran was noted to be able to do sedentary work.

The Veteran appeared for a VA examination in September 2009.  The Veteran reported pain and left knee buckling, causing swelling.  Left knee giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, and severe flare-ups every 3-4 months lasting 2-4 weeks were noted.  The Veteran used knee brace always and a cane occasionally.  He was able to stand 15-30 minutes and walk 1/4 mile.  His gait was antalgic and he limps.  In the left knee, edema, deformity, tenderness, weakness, guarding of movement, grinding, and patellar abnormality were noted.  In the right knee, crepitus, tenderness, guarding of movement, and clicks or snaps were noted.  Left knee flexion was 0 to 85 degrees and extension was normal.  Right knee flexion was 0 to 90 degrees and extension was normal.  The examiner noted that the Veteran is a former police officer, retired in 2000 after 25 years.  The Veteran then worked driving a truck but was laid off.  The examiner noted impact of occupational activities to be decreased mobility, problems with lifting and carrying, weakness or fatigue, decreased strength: lower extremity, and pain.

The Veteran appeared for a VA examination in July 2008.  The Veteran was able to stand for one hour and walk more than 1/4 mile but less than one mile.  Pain and giving way were reported.  Right knee flexion, active and passive, was 0 to 110 degrees with pain at 80 degrees and no additional limitation on repetitive use.  Left knee flexion, active and passive, was 0 to 110 degrees with pain at 60 degrees and no additional limitation on repetitive use.  There was no limitation on extension for either knee.  No significant effects were noted for occupational impairment.

Analysis

The Veteran has been assigned a 30 percent evaluation for limitation of extension.  The evaluation contemplates the presence of  periarticular pathology, pain on motion and limitation of extension to 20 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of extension to 30 degrees.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Separate evaluations may be assigned for compensable limitation of flexion or instability.

The Veteran is currently rated at 30 percent for right and left knee post-traumatic arthritis, under Diagnostic Codes 5010-5261, and 10 percent for right and left knee instability, under Diagnostic Code 5257.  The Board finds no higher rating is warranted based on the evidence of record.

There is no indication of flexion limited to 45 degrees to warrant a separate rating under DC 5260.  The greatest limitation of flexion noted was 60 degrees pain on flexion during the July 2008 VA examination; this fact corresponds to a noncompensable rating only.  

The June 2017 VA examination reflects limitation of extension for the bilateral knees at 20 degrees.  As already assigned by the RO for the duration of the appeal, 30 percent rating is appropriate under DC 5261.  There is no indication of extension limited to 30 degrees, or otherwise greater than 20 degrees, to warrant the higher, 40 percent rating.  The Board has considered the report of flare-ups.  However, the reported flare-ups were relatively infrequent and no flare-up was of such duration as to warrant a higher evaluation.  It must be remembered that it is the intent of the rating schedule to produce the greatest degree of the disability evaluations.  38 C.F.R. § 3.344.  

The Board notes that the evidence supports that the Veteran suffers from residuals of a meniscus condition.  Here, we find that there are no residuals that would warrant a separate evaluation.  Whether rated under the code of meniscus or limitation of motion, each contemplates pain.  38 C.F.R. § 4.59.  In addition, locking is just one form of limited motion.   Although not prohibited, the criteria warranting a separate evaluation are not present.

In regard to the evidence of some muscle atrophy in the knees, the Board has considered whether a separate rating for muscle injuries is appropriate.  38 C.F.R. § 4.56.  The muscle weakness noted was slight and there is no indication it causes symptoms other than pain, limited motion, and weakness not already contemplated in the present rating.  Therefore, additional rating would again be impermissible pyramiding.  38 C.F.R. § 4.14; Esteban v. Brown, supra.  

The Veteran has consistently reported bilateral knee buckling and falling due to his knee disabilities.  For the right and left knee, no greater than 1+ (0-5 millimeters) medial instability was found during the appeals period.  Based on this objective testing, under DC 5257, slight knee impairment of recurrent subluxation or lateral instability at 10 percent rating is appropriate; no higher rating is warranted.

The Board finds no functional loss shown that would warrant additional rating under DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the Veteran consistently reported pain, limited motion, stiffness, weakness and instability of the bilateral knees, these symptoms are contemplated within the current ratings.

No higher rating is warranted for the pendency of this appeal.


ORDER

Entitlement to an increased disability rating in excess of 30 percent for left knee post-traumatic arthritis, residuals of patellectomy is denied.

Entitlement to an initial disability rating in excess of 30 percent for right knee post-traumatic arthritis is denied.

Entitlement to an initial disability rating in excess of 10 percent for left knee instability is denied.

Entitlement to an initial disability rating in excess of 10 percent for right knee instability is denied.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


